UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 06-2064



BARRY P. GRASS,

                                           Plaintiff - Appellant,


          and


KAREN L. GRASS; JAMES L. GRASS; JENNIFER L.
GRASS; MICHAEL R. GRASS,

                                                      Plaintiffs,


     versus


EASTERN ASSOCIATED COAL COMPANY,

                                            Defendant - Appellee,


          and


NOHL A. BRAUN,

                                                       Defendant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (2:05-cv-00496)


Submitted: March 22, 2007                  Decided: March 27, 2007
Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Barry P. Grass, Appellant Pro Se. Sara Ellen Hauptfuehrer, STEPTOE
& JOHNSON, Clarksburg, West Virginia; Thomas John Hurney, Jr.,
Erin R. Stankewicz, JACKSON & KELLY, PLLC, Charleston, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

               Barry    P.    Grass   appeals      the   district    court’s    orders

accepting the magistrate judge’s recommendations and denying relief

in his civil action alleging claims against his former employer and

physician.       We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district       court.         Grass   v.    Eastern      Assoc.     Coal.    Co.,   No.

2:05-cv-00496 (S.D.W. Va. Mar. 23, 2006; filed Aug. 28, 2006 &

entered Aug. 30, 2006). We dispense with oral argument because the

facts    and    legal    contentions       are     adequately     presented    in   the

materials      before        the   court   and     argument   would    not    aid   the

decisional process.



                                                                              AFFIRMED




                                           - 3 -